DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6, 7, 9, 10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat et al. (US 20020184357), “Traversat”, in view of Calder et al. (US 20120303791), “Calder”.

2.	As per claim 1, Traversat discloses receiving by a first node from a second node, a request for the source data [data exchange between peers, figure 4].
	Traversat does not disclose expressly generating a first child partition from parent input data; and generating and returning, as an output partition, a first grandchild partition from the first child partition; and generating a second child partition from the parent input data.
	Calder discloses generating a first child partition from parent input data [generating a child partition(s) from a parent partition, paragraph 109]; and generating and returning, as an output partition, a first grandchild partition from the first child partition [generating a grandchild partition from the child partition, paragraph 109]; and generating a second child partition from the parent input data [generating a child partition(s) from a parent partition, paragraph 109].

	It would have been obvious to a person of ordinary skill in the art to modify Traversat by splitting partition(s) as taught by Calder in paragraph 109.
	The motivation for doing so would have been to allow load balancing as expressly taught by Calder in the abstract.

3.	As per claim 6, the cited prior arts disclose generating a second grandchild partition from the second child partition [generating a grandchild partition from the child partition, paragraph 109, Calder].

4.	As per claim 7, the cited prior arts disclose returning the first grandchild partition to a first target, and the second grandchild partition to a second target, wherein the first and second targets are respectively first and second processes or threads [data transfers among nodes, figure 2, Traversat].

5.	As per claim 9, the cited prior arts disclose wherein the output partition has higher locality than a locality of the parent input data [nodes with different localities, figure 4, Traversat].

6.	As per claims 10, 15, 16, 18, and 19, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 2-5, 8, 11-14, 17, and 20 are objected to.

The primary reasons for allowance of claims 8 and 17 in the instant application is the combination with the inclusion in these claims that “wherein the first and second targets are configured to respectively run first and second intervals of a particular application”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP. 

B.	Claims Rejected
	Claims 1, 6, 7, 9, 10, 15, 16, 18, and 19 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138